- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 February 6, 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 3 February 2012 Trading in Novo Nordisk shares by board members, executives and associated persons on 2 February 2012 In accordance with Section 28a of the Danish Securities Trading Act, Novo Nordisk is required on a daily basis to publish trading in Novo Nordisk shares by the company’s board members, executives and their associated persons as reported by those persons to Novo Nordisk. Please find below a statement of such trading in shares issued by Novo Nordisk. Name Göran A. Ando Reason for reporting Member of the Board of Directors Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 500 shares Total value of transaction DKK 353,750 Company Announcement no 8 / 2012 Page 1 of 7 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Name Mads Krogsgaard Thomsen Reason for reporting Chief Science Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 143 shares Total value of transaction DKK 101,459 As from 2004, members of Novo Nordisk's Executive Management and other members of the Senior Management Board have participated in a long-term share-based incentive programme where a proportion of the calculated shareholder value creation has been allocated to a joint pool for the participants. For 2008, 171,492 shares were allocated to the joint pool and the market value of the scheme was expensed in the accounts for 2008.The number of shares was reduced to 166,302 in 2010, due to the departure of one member of the senior management. In accordance with the principles of the programme, the Board of Directors of Novo Nordisk A/S on 1 February 2012 evaluated that the conditions for release of the joint pool of shares have been fulfilled. Accordingly, the shares in the joint pool were transferred to 26 current and former members of senior management on 2 February 2012. Please find below a statement of such trading in shares issued by Novo Nordisk. Name Lars Rebien Sørensen Reason for reporting Chief Executive Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Other transaction (transfer of shares in accordance with long- term incentive programme) Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 15,578 shares Total value of transaction 0 (transferred in accordance with the long-term incentive programme for 2008) Company Announcement no 8 / 2012 Page 2 of 7 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Name Lars Rebien Sørensen Reason for reporting Chief Executive Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Sale of shares Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 15,578 shares Total value of transaction DKK 11,056,486 Name Jesper Brandgaard Reason for reporting Chief Financial Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Other transaction (transfer of shares in accordance with long- term incentive programme) Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 10,381 shares Total value of transaction 0 (transferred in accordance with the long-term incentive programme for 2008) Name Jesper Brandgaard Reason for reporting Chief Financial Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Sale of shares Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 4,700 shares Total value of transaction DKK 3,335,496 Company Announcement no 8 / 2012 Page 3 of 7 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Name Lise Kingo Reason for reporting Chief Staff Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Other transaction (transfer of shares in accordance with long- term incentive programme) Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 10,381 shares Total value of transaction 0 (transferred in accordance with the long-term incentive programme for 2008) Name Lise Kingo Reason for reporting Chief Staff Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Sale of shares Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 5,381 shares Total value of transaction DKK 3,818,788 Name Mads Krogsgaard Thomsen Reason for reporting Chief Science Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Other transaction (transfer of shares in accordance with long- term incentive programme) Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 10,381 shares Total value of transaction 0 (transferred in accordance with the long-term incentive programme for 2008) Company Announcement no 8 / 2012 Page 4 of 7 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Name Mads Krogsgaard Thomsen Reason for reporting Chief Science Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Sale of shares Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 10,381 shares Total value of transaction DKK 7,367,188 Name Kåre Schultz Reason for reporting Chief Operating Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Other transaction (transfer of shares in accordance with long- term incentive programme) Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 10,381 shares Total value of transaction 0 (transferred in accordance with the long-term incentive programme for 2008) Name Kåre Schultz Reason for reporting Chief Operating Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Sale of shares Date of transaction 2 February 2012 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 4,598 shares Total value of transaction DKK 3,263,431 Company Announcement no 8 / 2012 Page 5 of 7 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Definitions and background information: Publication Publication shall take place the day after Novo Nordisk receives sufficient information on the trading. Publication is only required when the total amount of transactions of a specific board member/executive and his/her associated persons in any one calendar year has reached 5,000 euros. Who are board members, executives and associated persons? Board members and executives are members of the Board of Directors and Executive Management, respectively, of Novo Nordisk A/S. Associated persons are defined as the following persons associated to a board member/executive: 1) spouse or cohabitant, 2) children under the age of 18 years, 3) relatives defined as brothers, sisters, parents, grandparents etc, children, grandchildren etc who have shared the same household with a board member/executive for at least one year, and 4) any legal person, including a company, a foundation or a partnership, which is controlled directly or indirectly by a board member/executive and/or a person mentioned in 1)–3), or to which a board member/executive and/or a person mentioned in 1)–3) has managerial responsibilities or economic interests substantially equivalent to the legal person. What is trading/transaction? Trading is any kind of transaction, including shares purchased or otherwise acquired, shares sold or otherwise disposed, gifts, mortgages and grants and exercise of options, but not heritage. What is financial instrument and ID code? Financial instrument includes shares listed on the NASDAQ OMX Copenhagen and ADRs listed on New York Stock Exchange, except for ADRs held in 401(k) retirement plan by US-based employees. The ID code is the code (ISIN DK006010261) of the Novo Nordisk share on the NASDAQ OMX Copenhagen or the code (NVO) on New York Stock Exchange. What is date and place of transaction? Date of transaction is the actual transaction date. The place of transaction is the actual place of transaction, ie NASDAQ OMX Copenhagen or New York Stock Exchange. What is volume and value of transaction? The volume of transaction is the number of shares (of DKK 1 nominal value) or other financial instruments traded. The transaction value is the number of shares traded multiplied by the transaction price. The exchange rate of the Danish Central Bank (Nationalbanken) on the date of transaction is used for calculating the transaction value in DKK in case of ADRs listed on New York Stock Exchange. Novo Nordisk is a global healthcare company with 88 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 32,500 employees in 74 countries, and markets its products in 179 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com . Company Announcement no 8 / 2012 Page 6 of 7 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Further information:   Media: Investors:   Anne Margrethe Hauge Klaus Bülow Davidsen Tel: (+45) 4442 3450 Tel: (+45) 4442 3176 amhg@novonordisk.com klda@novonordisk.com   Frank Daniel Mersebach Tel: (+45) 4442 0604 fdni@novonordisk.com   Lars Borup Jacobsen Tel: (+45) 3075 3479 lbpj@novonordisk.com In North America: Ken Inchausti Jannick Lindegaard Tel: (+1) Tel: (+1) kiau@novonordisk.com jlis@novonordisk.com Company Announcement no 8 / 2012 Page 7 of 7 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: February 6, 2012 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
